UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                            No. 96-7626



UNITED STATES OF AMERICA,

                                            Plaintiff - Appellee,

         versus


DWIGHT JONES, a/k/a Shakey,

                                           Defendant - Appellant.




                            No. 96-7873



UNITED STATES OF AMERICA,

                                            Plaintiff - Appellee,
         versus


DWIGHT JONES, a/k/a Shakey,

                                           Defendant - Appellant.



Appeals from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CR-92-162, CA-96-740)
Submitted:   September 11, 1997       Decided:   September 18, 1997


Before RUSSELL, MURNAGHAN, and HAMILTON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dwight Jones, Appellant Pro Se.     Alan Hechtkopf, Robert Esten
Lindsay, Meghan Suzanne Skelton, Karen Marie Quesnel, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                  2
PER CURIAM:

     Appellant seeks to appeal the district court's orders denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1997),

and motions for reconsideration and recusal. We have reviewed the

record and the district court's opinions and find no reversible

error. Accordingly, we deny a certificate of appealability and dis-
miss these appeals on the reasoning of the district court. United
States v. Jones, Nos. CR-92-162; CA-96-740 (E.D. Va. Aug. 13; Sept.

10 & Oct. 30, 1996). Additionally, we deny Appellant's motion to

stay the appeal. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                3